EXHIBIT 10.44

 

Multi-State Version A- All Entities

 

KNIGHT CAPITAL GROUP, INC.

2010 EQUITY INCENTIVE PLAN

EMPLOYEE STOCK OPTION AGREEMENT

 

This agreement, including Exhibit A (collectively, the “Agreement”), is made as
of «Grant_Date» (the “Grant Date”), by and between Knight Capital Group, Inc.
(the “Company”) and «First_Name» «Last_Name» (the “Grantee”).

 

WHEREAS, the Committee has, pursuant to the 2010 Equity Incentive Plan (the
“Plan”), which is hereby incorporated by reference, and subject to the terms and
conditions thereof, made an Award to the Grantee and authorized and directed the
execution and delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Grantee
hereby agree as follows:

 

  1.   Award. The Grantee is hereby granted a Non-Qualified Stock Option (an
“Option”) to purchase from the Company «M__of_Options» Shares, subject to
adjustments made by the Committee under Article 11 of the Plan, at
«Average_Strike_Price» per Share (the “Exercise Price”). The term of such Option
shall be ten (10) years, commencing on the Grant Date (the “Term”). This Option
is not intended to qualify as an Incentive Stock Option.

 

  2.   Exercise. The Option may be exercised only in accordance with the Plan,
as supplemented by this Agreement, and not otherwise.

 

  a.   During its Term and before its earlier termination in accordance with
Section 3 of this Agreement, the Option shall become exercisable in accordance
with the following schedule:

 

Percent of Option

   Exercisable as of:    

33 1/3%

   First Anniversary of the Grant Date    

66 2/3%

   Second Anniversary of the Grant Date    

100%

   Third Anniversary of the Grant Date

 

The Option may be exercised for less than the full number of Shares for which
the Option is then exercisable.

 

  b.  

To the extent then exercisable, the Option may be exercised by the Grantee by
giving written notice of exercise to the Company in such form as may be provided
by the Committee, specifying the number of Shares for which the Option is to be
exercised and such other information as the Committee may require. Such exercise
shall be effective upon receipt by the Company of such written notice together
with the required payment of the Exercise Price and any applicable withholding
taxes. Such payment may be made by cash, check, or, provided that such Shares
have been owned by the Grantee for at least six months before such payment, by
the delivery of Shares having a Fair Market Value equal to the aggregate
Exercise Price, or by a combination of such methods, and any applicable
withholding taxes. The Grantee may also simultaneously exercise the Option and
sell all or a portion of the Shares thereby acquired, pursuant to a brokerage or
similar



--------------------------------------------------------------------------------

 

arrangements approved in advance by the Committee, and use all or a portion of
the proceeds from such sale as payment of the Exercise Price and any applicable
withholding taxes. Subject to the foregoing, the Company will deliver to the
Grantee within a reasonable period thereafter, a certificate or certificates
representing the Shares so acquired, registered in the name of the Grantee or in
accordance with other delivery instructions provided by the Grantee and
acceptable by the Committee.

 

  3.   Termination.

 

  a.   Except as otherwise provided for in a Grantee’s Offer Letter or
Employment Agreement, as applicable, with the Company or an Affiliate, the
Option shall terminate upon the expiration of its Term or, if earlier,
termination of the Grantee’s employment; provided that upon the Grantee’s
Retirement, or if the Grantee’s employment is terminated by death or Disability
or by the Company without Cause, the Option shall, notwithstanding Section 2.a.
of this Agreement, thereupon become fully exercisable and shall terminate upon
the expiration of its Term or, if earlier, thirty-six (36) months after the date
of such Retirement or termination of employment; provided further that if the
Grantee’s employment is terminated by the Company other than for Cause, the
Option shall, notwithstanding Section 2.a. of this Agreement, thereupon become
fully exercisable and shall terminate upon the expiration of its Term or, if
earlier, three (3) months after the date of such termination of employment.
Notwithstanding the foregoing, in the event that the Grantee dies while an
Option is exercisable following a termination of employment, the Option will
remain exercisable by the Grantee’s estate or beneficiary only until the first
anniversary of the Grantee’s date of death, and whether or not such first
anniversary occurs prior to or following the expiration of its Term or
thirty-six (36) months after the date of such Retirement or termination due to
Disability, or three (3) months following the date of termination of service by
the Company other than for Cause (as applicable). For purposes of this
Agreement, “Retirement” means a determination by the Company, in its sole and
absolute discretion, that a Grantee has had a retirement from the Company and
its Affiliates upon a voluntary termination of employment by a Grantee (i) after
having been employed by the Company or its Affiliates for a minimum of five
(5) full years of service (regardless of whether such service is continuous),
(ii) with the Grantee having achieved or exceeded 50 years of age at the time of
departure, and (iii) with the Grantee entering into a two year non-compete
agreement in a form acceptable to the Company; provided, however, that this term
shall be applicable only to Grantees who are Employees.

 

  b.   A transfer of an Employee from the Company to a Subsidiary or Affiliate
of the Company, whether or not incorporated, or vice versa, or from one
Subsidiary or Affiliate of the Company to another, and a leave of absence, duly
authorized in writing by the Company, shall not be deemed a termination of
employment.

 

  4.   Change-In-Control. Upon a Change-In-Control, the Option shall become
fully exercisable. In addition, the Committee may, in its sole discretion, take
any other actions authorized by the Plan to assure fair and equitable treatment
of the Grantee. Any such action of the Committee shall be conclusive and binding
on the Company and the Grantee.

 

  5.  

Harmful Conduct. The Grantee specifically acknowledges that the Option and any
Shares or cash delivered in settlement thereof are subject to the provisions of
Section 11.5 of the Plan, entitled “Recapture; Adjustment of Awards,” which can
cause the forfeiture of any gain realized upon the exercise of the Option. The
Committee may, in its sole discretion, require the Grantee to pay to the Company
an amount equal to the excess of (i) the Fair Market Value of the Shares
purchased by such Grantee through the exercise of the Option, calculated as of
the date of such purchase, during the fifteen month period commencing

 

2



--------------------------------------------------------------------------------

 

twelve months before the Grantee’s last day of employment and ending three
months after the last day of employment over (ii) the aggregate Exercise Price
of such Option.

 

  6.   Resolution of Claims. If the Grantee attempts to have any dispute that
arises out of or relates to this Agreement resolved in any manner that is not
provided for by Sections 12.12 (entitled “Choice of Forum”) or 12.13 (entitled
“Dispute Resolution”) of the Plan, then (i) the outstanding Option shall be
forfeited, and (ii) any gain realized by the Grantee from the exercise of the
Option shall be paid by the Grantee to the Company upon notice from the Company.

 

  7.   Withholding. The Company shall withhold all applicable taxes required by
law from all amounts paid in respect of the Option. The Grantee may satisfy the
withholding obligation by paying the amount of any taxes in cash or, with the
approval of the Committee, Shares may be deducted from the payment to satisfy
the obligation in full or in part. The amount of the withholding and the number
of Shares to be deducted shall be determined by the Committee with reference to
the Fair Market Value of the Shares when the withholding is required to be made.

 

  8.   Non-assignability. Except with the consent of the Committee, no Award
shall be assignable or transferable except by will or by the laws of descent and
distribution. During the Grantee’s lifetime, the Award shall be exercised only
by the Grantee, or by his guardian or legal representative.

 

  9.   Rights as a Stockholder. The Grantee shall have no rights as a
stockholder with respect to any Shares subject to an Award until the date Shares
are actually issued to and held of record by the Grantee.

 

  10.   No Right to Continued Employment. Nothing herein shall obligate the
Company or any Subsidiary or Affiliate of the Company to continue the Grantee’s
employment for any particular period or on any particular basis of compensation.

 

  11.   Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Grantee and his executors
or administrators, heirs, and personal and legal representatives.

 

  12.   Execution. This Option is not enforceable until this Agreement has been
signed by the Grantee and the Company. By executing this Agreement, the Grantee
shall be deemed to have accepted and consented to any action taken under the
Plan by the Committee, the Board or its delegates. In addition, by executing
this Agreement, the Grantee shall be deemed to have accepted and consented to
the restrictive covenants set forth in Exhibit A, attached hereto and made a
part hereof.

 

  13.   Law Governing Disputes. Except as otherwise provided in Exhibit A, this
Agreement shall be construed and enforced in accordance with the laws of the
State of Delaware, without regard to the conflicts of law principles thereof.

 

  14.   Modifications. No change or modification of this Agreement shall be
valid unless it is in writing and signed by the parties hereto.

 

  15.   Entire Agreement. This Agreement, together with the Plan, sets forth all
of the promises, agreements, conditions, understandings, warranties and
representations between the parties hereto regarding the Option, and there are
no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between them regarding the
Option other than as set forth herein or therein. This Agreement is made under
and subject to the provisions of the Plan, and all of the provisions of the Plan
are also provisions of this Agreement. If there is a difference or conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan will govern.

 

3



--------------------------------------------------------------------------------

  16.   Genders. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.

 

  17.   Notices. Any notice by the Grantee to the Company hereunder shall be in
writing and shall be deemed duly given only upon receipt thereof by the Company
at its principal offices. Any notice by the Company to the Grantee shall be in
writing and shall be deemed duly given if mailed to the Grantee at the address
last specified to the Company by the Grantee.

 

  18.   Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
the invalid or unenforceable provisions were omitted.

 

  19.   Definitions. Any capitalized term, to the extent not defined herein,
shall have the same meaning as set forth in the Plan.

 

By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all of the terms and provisions of the
Plan incorporated herein by reference and confirms that he/she has received a
copy of the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his/her hand as
of the Grant Date.

 

   

KNIGHT CAPITAL GROUP, INC.

   

 

Thomas M. Joyce

    Chairman and Chief Executive Officer

 

Employee Signature

     

 

Employee Name (Please Print)

     

 

4



--------------------------------------------------------------------------------

EXHIBIT A—APPLICABLE RESTRICTIVE COVENANTS

 

In consideration for Grantee agreeing to the following restrictions, the Company
agrees to provide Grantee with the Option pursuant to this Agreement, as well as
one or more of the following: initial or continued employment with the Company;
portions of the Company’s confidential, proprietary and trade secret
information; the ability to develop relationships with the Company’s potential
and existing suppliers, financing sources, customers and employees; and
specialized training in, and knowledge of, the business group the Grantee is
employed with.

 

(a) At all times during Grantee’s employment with the Company, and for the
applicable Protected Period (as defined below) following the termination of
Grantee’s employment by the Company for “Cause” (as defined in the Plan),
Grantee shall be bound by the Noncompete Obligation (defined below).

 

(b) In the event Grantee voluntarily terminates his/her employment for any
reason or where the Company terminates Grantee’s employment without Cause, the
Company may elect, in its sole and absolute discretion upon notice to Grantee,
to require that Grantee be bound by the Noncompete Obligation during the
applicable Protected Period and to provide Grantee with continuation of
Grantee’s salary in accordance with the Company’s standard payroll practice
during the Protected Period (the “Restrictive Covenant Benefit”). In the event
Grantee does not receive a salary from the Company, Grantee shall receive an
amount, as determined by the Company in its sole and absolute discretion, based
on Grantee’s corporate title with the Company or its Affiliates.

 

The receipt of the Restrictive Covenant Benefit is conditioned upon the
execution of a general waiver and release agreement in a form agreeable to the
Company that becomes effective and irrevocable no later than the earlier of
(x) eight weeks following the Grantee’s termination of employment and
(y) February 15 of the year following the year in which the Grantee’s
termination of employment occurs. In addition, if the payment of the Restrictive
Covenant Benefit is expected to continue beyond March 15 of the year following
the year in which the Grantee’s termination of employment occurs, the Company
will either pay such amounts to the Grantee prior to such March 15 or place the
portion of the Restrictive Covenant Benefit that would be paid after March 15
into an escrow account meeting such terms and conditions as are determined by
the Company prior to such March 15 and such amounts will be distributed from
that escrow account during the remainder of the Protected Period.

 

For the avoidance of doubt, the Grantee has no legally binding right to the
Restrictive Covenant Benefit unless and until the Company elects, in its sole
and absolute discretion, to require that Grantee be bound by the Noncompete
Obligation.

 

(c) In the event that Grantee voluntarily terminates employment with the Company
or the Company terminates Grantee’s employment without Cause, and the Company
does not elect to provide the Restrictive Covenant Benefit to Grantee under
Paragraph (b) above, Grantee shall not be bound by the Noncompete Obligation. If
Grantee voluntarily terminates employment with the Company or the Company
terminates Grantee’s employment without Cause and the Company elects to provide
the Restrictive Covenant Benefit for a period of less than the Protected Period,
Grantee shall be bound by the Noncompete Obligation only for the period that the
Company is paying, or that the Grantee is receiving, the Restrictive Covenant
Benefit.

 

(d) The Company may elect, in its sole and absolute discretion, to provide
notice to Grantee prior to a termination without Cause (instead of offering the
Restrictive Covenant Benefit under Paragraph (b) above), the amount of said
notice to be equal to the otherwise applicable Protected Period. During this
notice period, Grantee will remain an employee of the Company and will assist in
transitioning the business relationships with customers and other business
contacts with which Grantee has had

 

5



--------------------------------------------------------------------------------

material involvement as requested by the Company and as needed to help the
Company retain such business relationships. However, Grantee acknowledges and
agrees that the Company can remove Grantee from active service during this
notice period at its discretion but that doing so will not eliminate Grantee’s
duty to remain loyal to the Company while on the Company’s payroll and to
otherwise comply with the restrictions in this Agreement. The Company reserves
the right at its sole and absolute discretion to require Grantee not to carry
out Grantee’s duties or to carry out limited duties for the Company prior to the
termination date. During the notice period, the Company shall be under no
obligation to provide any work to, or vest any powers in, Grantee and Grantee
shall have no right to perform any services for the Company. During the notice
period, the Company shall be entitled at its sole and absolute discretion:
(i) to require Grantee not to attend Grantee’s place of work or any other
premises of the Company; and (ii) to require Grantee to work from Grantee’s
home. During the notice period, Grantee shall continue to receive Grantee’s
salary and all contractual benefits in the usual way and shall remain an
employee of the Company with all associated duties under the common law;
provided, however, that if the notice period is expected to continue beyond
March 15 of the year following the year in which the Company placed the Grantee
on notice, the Company will either pay such amounts to the Grantee prior to such
March 15 or place any salary that would be paid to the Grantee during the
remainder of the notice period into an escrow account meeting such terms and
conditions as are determined by the Company prior to such March 15 and such
amounts will be distributed from that escrow account during the remainder of the
notice period.

 

(e) Grantee further agrees that for one (1) year following the termination of
Grantee’s employment by either Grantee or the Company for any reason or no
reason, Grantee will not, without the prior written consent of the Company,
directly or indirectly (i) solicit, encourage, or induce any employee of the
Company to terminate his or her employment with the Company; or (ii) hire or
employ any person who is or was an employee or consultant of the Company.

 

(f) Grantee further agrees that for the Protected Period and thirty (30) days
thereafter, upon the termination of Grantee’s employment by either Grantee or
the Company for any reason or no reason, Grantee will not, without the prior
written consent of the Company, directly or indirectly: (i) solicit any
customer, supplier or vendor of the Company with which or with whom Grantee was
involved as part of Grantee’s job responsibilities during Grantee’s employment
with the Company (other than any such customer with which or with whom Grantee
conducted business prior to commencement of his/her employment with the Company)
or regarding which or whom Grantee learned Confidential Information during
Grantee’s employment with the Company to obtain a Conflicting Product or Service
from a Competing Business; or (ii) encourage or induce any customer, supplier or
vendor of the Company not to do business with the Company or to reduce the
amount of business it is doing or might do in the future with the Company or its
affiliated entities. If Grantee is a resident of Georgia, for as long as Grantee
is a resident of Georgia the foregoing Paragraph (f) is rewritten as follows:
Grantee agrees that for a period of one (1) year following the termination of
Grantee’s employment by either Grantee or the Company for any reason or no
reason, Grantee will not, in any way, directly or indirectly, solicit, divert,
or take away, or attempt to solicit, divert or take away, customers of the
Company that Grantee served while Grantee was employed with the Company, to sell
to such customer any service or product that the Company provides at the time
Grantee signed this Agreement, unless an authorized Company officer gives
Grantee written permission to do so. Grantee and the Company agree this
restriction is inherently reasonable because it is limited to the places or
locations where the customer is doing business at the time.

 

(g) Grantee further acknowledges and agrees that the protective covenants herein
are material and important terms of this Agreement, and Grantee further agrees
that should all or any part or application of Paragraphs (a), (b), (d), (e) or
(f) of this Exhibit A be held or found invalid or unenforceable for any reason
whatsoever by a court or arbitrator of competent jurisdiction in an action
between Grantee and the Company (despite, and after application of, any
applicable rights to reformation that could add or

 

6



--------------------------------------------------------------------------------

renew enforceability), or if the Grantee breaches the obligations of this
Exhibit A, the Company shall be entitled to receive from Grantee a return of the
Option and Restrictive Covenant Benefit (if applicable) and the Grantee shall
forfeit any remaining portion of the Restrictive Covenant Benefit that has not
been paid or distributed to the Grantee. If Grantee has sold, transferred, or
otherwise disposed of the Option, the Company shall be entitled to receive from
Grantee the profits (if any) derived by Grantee by virtue of such sale,
transfer, or other disposition.

 

(h) Grantee agrees not to engage in any unauthorized use or disclosure of the
Company’s Confidential Information, customer relationships, or specialized
training. Grantee agrees to use the Company’s Confidential Information and other
benefits of Grantee’s employment to further the business interests of the
Company. Grantee agrees to preserve records on current and prospective Company
customers, suppliers, and other business relationships that Grantee develops or
helps to develop, and not use these records in any way, directly or indirectly,
to harm the Company’s business. Grantee agrees not to use the Company’s
Confidential Information or any document or record concerning the business and
affairs of the Company (“Company Record”) for any purpose without the prior
written authorization of an officer of the Company, except that Grantee may use
Confidential Information and Company Records to perform Grantee’s duties. These
restrictions on use or disclosure of Confidential Information will only apply
for three (3) years after the end of Grantee’s employment where information that
does not qualify as a trade secret is concerned; however, the restrictions will
continue apply to trade secret information for as long as the information at
issue remains qualified as a trade secret.

 

(i) As used herein, the following terms shall have the meaning ascribed to them:

 

a. “Protected Period” shall mean:

  i. For Executive Vice Presidents and Senior Managing Directors: six
(6) months;

 ii. For Managing Directors: four (4) months;

iii. For Directors and Vice Presidents: three (3) months; and

iv. Below Vice President: eight (8) weeks.

 

b. “Noncompete Obligation” means that Grantee will not, directly or indirectly,
perform or provide services to a Competing Business (x) that are the same or
similar (or use the same or similar skills or knowledge) to those Grantee
performed for, or provided to, the Company or which serve the same or similar
function or purpose or (y) which are otherwise likely to result in the
disclosure of Confidential Information.

 

c. “Competing Business” means any person or entity engaged in the business of
providing a Conflicting Product or Service or Conflicting Intellectual Property
anywhere in the United States, Europe or Asia.

 

d. “Conflicting Product or Service or Conflicting Intellectual Property” means a
product, service and/or intellectual property (or related service) that is the
same or similar in function or purpose to a Company product, service or
intellectual property (or related service) sold, used, provided to, performed
for or employed by the Company, such that it would replace, modify or compete
with: (i) a product and/or service the Company provides to, or performs for, its
customers or is used, provided to or performed for Company internal purposes;
(ii) intellectual property (or related service) developed, used, provided to or
performed for the Company in its activities (including, but not limited to,
trading strategies, models, algorithms, trading hardware and software) or as
part of its IT design or infrastructure; or (iii) a product, service or
intellectual property (or related service) that is under development or planning
by the Company but not yet provided to or performed for customers or used,
provided to or performed for internal purposes and regarding which Grantee was
provided Confidential Information in the course of his/her employment.

 

7



--------------------------------------------------------------------------------

e. “Confidential Information” refers to the Company’s trade secrets and any
other legally protectable information that is maintained as confidential by the
Company and that is not authorized for disclosure to the public.

 

(j) If a court or arbitrator finds a restriction herein to be unenforceable as
written, such court or arbitrator (for the jurisdiction covered by that court or
the matter before that arbitrator only) will revise the restriction so as to
make it enforceable to protect the Company’s legitimate business interests. If
one or more of the provisions of this Agreement are deemed void by law, then the
remaining provisions will continue in full force and effect.

 

(k) Notwithstanding any provision of the Plan or this Agreement to the contrary,
the validity and construction of the provisions of this Exhibit A will be
governed by the laws of the State of New Jersey, without regard to the conflicts
of law principles thereof. The Grantee expressly agrees that the provisions of
the Plan, including, without limitation, the Choice of Forum and Dispute
Resolution provision therein, apply with full force and effect to this Exhibit
A.

 

(l) If Grantee is already subject to similar or stronger restrictive covenants
in Grantee’s employment agreement or offer letter, the restrictive covenants in
that agreement will control and supersede the provisions in this Agreement.

 

8